Citation Nr: 1810251	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-07 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for residuals of surgery for a throat condition.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis, prior to July 27, 2006.

3. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s), from July 19, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from June 1985 to June 1989.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia.

In a May 2005 rating decision, the Veteran was granted service connection for an indurated abscess/cyst of the neck. A February 2007 rating decision continued the noncompensable rating and granted service connection for residuals of a throat disability. A notice of disagreement was received in February 2007, a statement of the case was issued in December 2008, and a VA Form 9 was received in February 2009.

The Veteran requested a hearing before the Board. The requested hearing was conducted in October 2012 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In February 2013, the Board remanded the appeal for additional development.

In a March 2016 Board decision, the Veteran was granted entitlement to an initial rating of 10 percent for residuals of surgery for a throat disability. The Veteran appealed and in October 2016 the parties agreed to a Joint Motion for Partial Remand (JMPR) that vacated, in part, and remanded those portions of the March 2016 Board decision that denied entitlement to an initial rating in excess of 10 percent for residuals of surgery for a throat condition. The Court of Appeals for Veterans Claims (CAVC) granted the JMPR in an October 2016 Order. As such, that part of the Board's decision that granted a 10 percent rating for the throat condition remains undisturbed.

Additionally, as noted in the March 2016 Board decision, regarding the issue of TDIU, as was also explained in the Board's February 2013 remand, this issue was raised as part of the appealed claims for an increased initial rating for the residuals scar, indurated abscess/cyst of the neck, and for the residuals of surgery for a throat condition. See Rice v. Shinseki, 22 Vet. App. 447 (2009). In the October 2014 rating decision, the RO, in pertinent part, granted a TDIU rating, effective October 24, 2012, to July 11, 2014. Upon review of that rating decision, the effective date was apparently assigned based on the date the Veteran met the schedular requirement for an award of TDIU pursuant to 38 C.F.R. § 4.16(a), and the termination date was assigned based on the date the combined evaluation for all of her service-connected disabilities became 100 percent.

In an August 2017 Board decision, an increased rating of 20 percent for the Veteran's residual scar, indurated abscess/cyst of the neck, and remanded the remaining issues on appeal. 

In an August 2017 rating decision, an earlier effective date of July 27, 2007 was granted for TDIU and the combined 100 percent rating became effective July 19, 2013.

The Board observes, however, that a TDIU rating based on extraschedular consideration may still be considered for the period prior to July 27, 2007. See 38 C.F.R. § 4.16 (b). As for the period from July 19, 2013, the award of a combined 100 percent rating does not necessarily negate additional consideration of whether the record evidence would support a finding of TDIU based solely upon a single service-connected disability (rated at less than 100 percent under the rating schedule), as such a TDIU finding may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C. § 1114(s). See Bradley v. Peake, 22 Vet. App. 280 (2008). In other words, while a finding of TDIU based on a single service-connected disability may be implicated, the ultimate determination is one of whether entitlement to SMC is warranted under 38 U.S.C. § 1114(s). Id. Accordingly, the Board construes the inferred issues concerning TDIU and SMC, for purposes of this appeal, as listed on the cover page.

In a November 2017 rating decision, the RO granted service connection for a skin disorder; as such, this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As discussed in the August 2017 Board remand, the issue of entitlement to an initial rating higher than 10 percent for residuals of surgery for a throat disability was remanded for compliance with an October 2016 JMPR. The Board remanded to seek medical guidance to clarify whether "laryngitis" and "inflammation" by definition, encompassed the described symptoms associated with the Veteran's service-connected throat condition, as the Veteran is currently rated analogously under Diagnostic Code 6516 for chronic laryngitis. The examiner was also asked to provide answers to specific questions: identify the classic signs and symptoms of "laryngitis" and of "inflammation"; state whether the symptoms of a sore, painful, and irritated throat, difficulty swallowing, coughing, fullness in the throat, and/or burning sensations of the throat, demonstrate manifestations that are characteristic of hoarseness with inflammation of the vocal cords or mucous membranes.

The Veteran was afforded a VA examination in September 2017. The examiner failed to provide answers to these questions. On remand, an addendum opinion must be obtained. 

As noted in the August 2017 Board remand, the issues of entitlement to a TDIU and SMC are intertwined with the pending appeal for entitlement to an initial increased rating for residuals of surgery for a throat condition. See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Therefore, a decision on these claims is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the September 2017 VA examination. 

* The claims file, a copy of this Remand, and a copy of the August 2017 Remand must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims file and the remands have been reviewed.

* The examiner is hereby notified that the Board seeks medical guidance to clarify whether "laryngitis" and "inflammation" by definition, encompass the described symptoms associated with the Veteran's service-connected throat condition, as the Veteran is currently rated analogously under Diagnostic Code 6516, for chronic laryngitis.

* The examiner is asked to identify the classic signs and symptoms of "laryngitis" and of "inflammation."

* The examiner is asked to state whether the symptoms of a sore, painful, and irritated throat, difficulty swallowing, coughing, fullness in the throat, and/or burning sensations of the throat, demonstrate manifestations that are characteristic of hoarseness with inflammation of the vocal cords or mucous membranes.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. The RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.

4. An appropriate period of time should be allowed for response.

5. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



